   Case: 1:15-cr-00379 Document #: 784 Filed: 02/14/20 Page 1 of 3 PageID #:4096




                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
               Plaintiff                             )       No. 15 CR 379-4
                                                     )
               v.                                    )       Hon. Judge Gary Feinerman
                                                     )
 JIMMY BELL,                                         )
                                                     )
               Defendant.                            )
                                                     )


                              MOTION TO WITHDRAW APPEARANCE

         Sarah M. Kimmer moves to withdraw her representation pursuant to Northern District of

Illinois Local Rule 83.16, and in support of this Motion states the following:

          1.        Defendant, Jimmy Bell is represented in this matter by Ropes & Gray LLP.

          2.         On July 21st, 2017, Sarah M. Kimmer of Ropes & Gray LLP previously entered an

 appearance in this matter.

          3.          On March 28th, 2018, the Court entered a sentencing order for defendant Jimmy

 Bell.

          4.         As of January 2, 2020, Ms. Kimmer will no longer be representing Mr. Bell.

          5.         Mr. Bell is aware that Ms. Kimmer wishes to withdraw from his case.

          6.         Mr. Bell will not be prejudice if this motion is granted.

WHEREFORE, for the foregoing reasons, Defendant respectfully requests that the Court

submit grant this motion and permit withdrawal of the appearance of Sarah Kimmer.
   Case: 1:15-cr-00379 Document #: 784 Filed: 02/14/20 Page 2 of 3 PageID #:4097




Dated: February 14, 2020              Respectfully submitted,

                                      DEFENDANT JIMMY BELL


                                       By:   /s/ Sarah M. Kimmer


                                      Laura G. Hoey
                                      Sarah M. Kimmer
                                      ROPES & GRAY LLP
                                      191 North Wacker Drive, 32nd Floor
                                      Chicago, IL 60606
                                      Telephone: (312) 845-1200
                                      Fax: (312) 845-5500
                                      Sarah.Kimmer@ropesgray.com

                                      Attorneys for Defendant Jimmy Bell




                                         2
   Case: 1:15-cr-00379 Document #: 784 Filed: 02/14/20 Page 3 of 3 PageID #:4098




                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I caused the foregoing MOTION TO

WITHDRAW APPEARANCE, along with this Certificate of Service, to be electronically

submitted with the clerk of the court for the U.S. District Court, Northern District of Illinois, using

the CM/ECF system of the court, which sends notification of such filing via electronic mail to the

following counsel of record:




                                                By:     /s/ Sarah M. Kimmer

                                               Laura G. Hoey
                                               Sarah M. Kimmer
                                               ROPES & GRAY LLP
                                               191 North Wacker Drive, 32nd Floor
                                               Chicago, IL 60606
                                               Telephone: (312) 845-1200
                                               Fax: (312) 845-5500
                                               Sarah.Kimmer@ropesgray.com

                                               Attorneys for Defendant Jimmy Bell




                                                  3
